 

EXHIBIT 10.1

SEVENTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

THIS SEVENTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”), dated
as of March 29, 2019 (the “Seventh Amendment Effective Date”), is entered into
by and among FuelCell Energy, Inc., a Delaware corporation (“Parent”), Versa
Power Systems, Inc., a Delaware corporation (“Versa Delaware”), Versa Power
Systems Ltd. a corporation organized under the laws of Alberta, Canada (“Versa
Canada”), and each of Parent’s Subsidiaries that delivers a Joinder Agreement
pursuant to Section 7.13 of the Loan and Security Agreement (hereinafter
collectively referred to as the “Borrowers” and each, a “Borrower”), the several
banks and other financial institutions or entities from time to time parties
thereto as Lender, constituting the Required Lenders, and HERCULES CAPITAL,
INC., a Maryland corporation, in its capacity as administrative agent and
collateral agent for itself and the Lender (in such capacity, together with its
successors and assigns in such capacity, “Agent”).

Borrowers, the Lender and Agent are parties to a Loan and Security Agreement
dated as of April 14, 2016 (as amended as of September 5, 2017, October 27,
2017, March 28, 2018, August 29, 2018, December 19, 2018, and February 28, 2019,
and as may be further amended, restated or modified from time to time, the “Loan
and Security Agreement”).  The Borrowers have requested that Agent and Lender
agree to certain amendments to the Loan and Security Agreement.  Agent and
Lender have agreed to such request, subject to the terms and conditions hereof.

Accordingly, the parties hereto agree as follows:

SECTION 1Definitions; Interpretation.

(a)Terms Defined in Loan and Security Agreement.  All capitalized terms used in
this Amendment (including in the recitals hereof) and not otherwise defined
herein shall have the meanings assigned to them in the Loan and Security
Agreement.

(b)Interpretation.  The rules of interpretation set forth in Section 1.1 of the
Loan and Security Agreement shall be applicable to this Amendment and are
incorporated herein by this reference.

SECTION 2Amendments to the Loan and Security Agreement.

(a)The Loan and Security Agreement shall be amended as follows effective as of
the Seventh Amendment Effective Date:

(i)New Definitions.  The following definitions are added to Section 1.1 in their
proper alphabetical order:

“Seventh Amendment” means that certain Seventh Amendment to Loan and Security
Agreement dated as of the Seventh Amendment Effective Date, among Borrowers,
Agent and Lender.

“Seventh Amendment Effective Date” means March 29, 2019.

“Seventh Amendment Fee” means a non-refundable fee of $250,000.

(ii)Section 2.10.  Section 2.10 is hereby amended and restated in its entirety
as follows:

2.10.Additional Fees.  Borrower shall pay Lender (i) the Sixth Amendment Fee on
or prior to the Sixth Amendment Closing Date, and (ii) the Seventh Amendment Fee
on the Seventh Amendment Effective Date.    

1

--------------------------------------------------------------------------------

 

(iii)Section 8.2.  Section 8.2 is hereby amended and restated in its entirety as
follows:

8.2Minimum Unrestricted Cash Balance.  At all times following the Sixth
Amendment Effective Date through April 30, 2019, Borrower shall maintain an
unrestricted Cash balance of at least (a) 50% of the outstanding Loan balance
plus (b) the amount of accounts payable (as defined under GAAP) not paid within
90 days of the invoice date, in accounts subject to an Account Control Agreement
in favor of Agent.  At all times after April 30, 2019, Borrower shall maintain
an unrestricted Cash balance of at least (a) 75% of the outstanding Loan balance
plus (b) the amount of accounts payable (as defined under GAAP) not paid within
90 days of the invoice date, in accounts subject to an Account Control Agreement
in favor of Agent.  

(b)References within Loan and Security Agreement.  Each reference in the Loan
and Security Agreement to “this Agreement” and the words “hereof,” “herein,”
“hereunder,” or words of like import, shall mean and be a reference to the Loan
and Security Agreement as amended by this Amendment.

SECTION 3Conditions of Effectiveness.  The effectiveness of Section 2 of this
Amendment shall be subject to the satisfaction of each of the following
conditions precedent:

(a)Fees and Expenses.  The Parent shall have paid all fees, costs and expenses
due and payable as of the Seventh Amendment Effective Date under the Loan and
Security Agreement, including the Seventh Amendment Fee.

(b)This Amendment.  Agent shall have received this Amendment, executed by Agent,
the Lender and the Borrowers.

(c)Representations and Warranties; No Default.  On the Seventh Amendment
Effective Date, after giving effect to the amendment of the Loan and Security
Agreement contemplated hereby:

(i)The representations and warranties contained in Section 4 shall be true and
correct on and as of the Seventh Amendment Effective Date as though made on and
as of such date; and

(ii)There exist no Events of Default or events that with the passage of time
would result in an Event of Default.

SECTION 4Representations and Warranties.  To induce Agent and Lender to enter
into this Amendment, each Borrower hereby confirms, as of the Seventh Amendment
Effective Date, (a) that the representations and warranties made by it in
Section 5 of the Loan and Security Agreement and in the other Loan Documents are
true and correct in all material respects; provided, however, that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; (b) that there has not been and there does not exist a Material Adverse
Effect; and (c) that the information included in the Perfection Certificate
delivered to Agent on the Fifth Amendment Effective Date remains true and
correct.  For the purposes of this Section 4, (i) each reference in Section 5 of
the Loan and Security Agreement to “this Agreement,” and the words “hereof,”
“herein,” “hereunder,” or words of like import in such Section, shall mean and
be a reference to the Loan and Security Agreement as amended by this Amendment,
and (ii) any representations and warranties which relate solely to an earlier
date shall not be deemed confirmed and restated as of the date hereof (provided
that such representations and warranties shall be true, correct and complete as
of such earlier date).

SECTION 5Miscellaneous.

(a)Loan Documents Otherwise Not Affected; Reaffirmation.  Except as expressly
amended pursuant hereto or referenced herein, the Loan and Security Agreement,
as amended, and the other Loan Documents shall remain unchanged and in full
force and effect and are hereby ratified and confirmed in all respects.  The
Lender’s and Agent’s execution and delivery of, or acceptance of, this Amendment
shall not be deemed to create a course of dealing or otherwise create any
express or implied duty by any of them to provide any other or further
amendments, consents or waivers in the future.  Each Borrower hereby reaffirms
the grant of security under Section 3.1 of the Loan

2

--------------------------------------------------------------------------------

 

and Security Agreement and hereby reaffirms that such grant of security in the
Collateral secures all Secured Obligations under the Loan and Security Agreement
and the other Loan Documents.

(b)Conditions.  For purposes of determining compliance with the conditions
specified in Section 3, each Lender that has signed this Amendment shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless Agent shall have received
notice from such Lender prior to the Seventh Amendment Effective Date specifying
its objection thereto.

(c)Release.  In consideration of the agreements of Agent and each Lender
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Borrower, on behalf of itself
and its successors, assigns, and other legal representatives, hereby fully,
absolutely, unconditionally and irrevocably releases, remises and forever
discharges Agent and each Lender, and its successors and assigns, and its
present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents and other
representatives (Agent, Lenders and all such other persons being hereinafter
referred to collectively as the “Releasees” and individually as a “Releasee”),
of and from all demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money, accounts, bills, reckonings,
damages and any and all other claims, counterclaims, defenses, rights of
set-off, demands and liabilities whatsoever of every name and nature, known or
unknown, suspected or unsuspected, both at law and in equity, which any
Borrower, or any of its successors, assigns, or other legal representatives may
now or hereafter own, hold, have or claim to have against the Releasees or any
of them for, upon, or by reason of any circumstance, action, cause or thing
whatsoever which arises at any time on or prior to the Seventh Amendment
Effective Date, including, without limitation, for or on account of, or in
relation to, or in any way in connection with the Loan Agreement, or any of the
other Loan Documents or transactions thereunder or related thereto.  Each
Borrower understands, acknowledges and agrees that the release set forth above
may be pleaded as a full and complete defense and may be used as a basis for an
injunction against any action, suit or other proceeding which may be instituted,
prosecuted or attempted in breach of the provisions of such release.  Each
Borrower agrees that no fact, event, circumstance, evidence or transaction which
could now be asserted or which may hereafter be discovered shall affect in any
manner the final, absolute and unconditional nature of the release set forth
above.  Borrower waives the provisions of California Civil Code section 1542,
which states:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING PARTY
DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
THE RELEASE, AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY AFFECTED
HIS OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.

(d)No Reliance.  Each Borrower hereby acknowledges and confirms to Agent and the
Lender that such Borrower is executing this Amendment on the basis of its own
investigation and for its own reasons without reliance upon any agreement,
representation, understanding or communication by or on behalf of any other
Person.

(e)Costs and Expenses.  Each Borrower agrees to pay to Agent on the Seventh
Amendment Effective Date the out-of-pocket costs and expenses of Agent and the
Lenders party hereto, and the fees and disbursements of counsel to Agent and the
Lenders party hereto (including allocated costs of internal counsel), in
connection with the negotiation, preparation, execution and delivery of this
Amendment and any other documents to be delivered in connection herewith on the
Seventh Amendment Effective Date or after such date.

(f)Binding Effect.  This Amendment binds and is for the benefit of the
successors and permitted assigns of each party.  

(g)Governing Law.  This Agreement and the other Loan Documents shall be governed
by, and construed and enforced in accordance with, the laws of the State of
California, excluding conflict of laws principles that would cause the
application of laws of any other jurisdiction.

(h)Complete Agreement; Amendments.  This Amendment and the Loan Documents
represent the entire agreement about this subject matter and supersede prior
negotiations or agreements with respect to such subject

3

--------------------------------------------------------------------------------

 

matter.  All prior agreements, understandings, representations, warranties, and
negotiations between the parties about the subject matter of this Amendment and
the Loan Documents merge into this Amendment and the Loan Documents.  

(i)Severability of Provisions.  Each provision of this Amendment is severable
from every other provision in determining the enforceability of any provision.

(j)Counterparts.  This Amendment may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, is an original, and all taken together, constitute one
Amendment.  Delivery of an executed counterpart of a signature page of this
Amendment by facsimile, portable document format (.pdf) or other electronic
transmission will be as effective as delivery of a manually executed counterpart
hereof.

(k)Loan Documents. This Amendment shall constitute a Loan Document.

[Balance of Page Intentionally Left Blank; Signature Pages Follow]

 

4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment, as of
the date first above written.

 

 

BORROWERS:

 

 

FUELCELL ENERGY, INC.

 

 

Signature:

/s/ Michael S. Bishop        

 

 

Print Name:

Michael S. Bishop

 

 

Title:

Sr. Vice President, Chief Financial Officer

 

 

VERSA POWER SYSTEMS, INC.

 

 

Signature:

/s/ Michael S. Bishop        

 

 

Print Name:

Michael S. Bishop

 

 

Title:

Sr. Vice President, Chief Financial Officer

 

 

VERSA POWER SYSTEMS LTD.

 

 

Signature:

/s/ Michael S. Bishop        

 

 

Print Name:

Michael S. Bishop

 

 

Title:

Sr. Vice President, Chief Financial Officer

 



[Signature Page to Seventh Amendment to Loan and Security Agreement]

--------------------------------------------------------------------------------

 

 

 

AGENT:

 

 

HERCULES CAPITAL INC.

 

 

Signature:

/s/ Jennifer Choe        

 

 

Print Name:

Jennifer Choe

 

 

Title:

Assistant General Counsel

 

 

LENDER:

 

 

HERCULES FUNDING II, LLC

 

 

Signature:

/s/ Jennifer Choe        

 

 

Print Name:

Jennifer Choe

 

 

Title:

Assistant General Counsel

 

[Signature Page to Seventh Amendment to Loan and Security Agreement]